Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.641 Filed 03/17/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

COMAU, LLC,

      Plaintiff,
                                                 Case No. 20-12865
v.
                                                 Hon. George Caram Steeh
BAYVIEW ELECTRIC COMPANY, LLC,
CMF GROUP, INC.,

     Defendants.
________________________________/

                 OPINION AND ORDER GRANTING
          DEFENDANTS’ MOTIONS TO STAY (ECF NOS. 14, 25)

      The parties are involved in litigation pending in state court. For that

reason, Defendants Bayview Electric Company and CMF Group, Inc.,

request that the court abstain from hearing this case under the Colorado

River and/or Brillhart doctrines. The court agrees that the relevant factors

weigh heavily in favor of abstention here.

                           BACKGROUND FACTS

      This dispute arises out of a project to install robotic assembly

systems at Fiat-Chrysler’s Mack Avenue assembly plant. Plaintiff Comau,

LLC, entered into a contract with Fiat-Chrysler to design and install robotic

equipment at the plant. Comau subcontracted the installation work to

                                      -1-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.642 Filed 03/17/21 Page 2 of 12




Defendant CMF Group, Inc., for a fixed price. CMF, in turn, subcontracted

with Bayview to provide the electrical portion of the work.

      The project did not proceed smoothly. Comau alleges that CMF and

Bayview sought payment for cost overruns beyond the fixed contract price.

CMF and Bayview contend that they incurred extra expenses caused by

logistical difficulties, design defects, and requests by Comau that were

outside the scope of work. Bayview requested change orders to account for

the extra costs, but the change orders were not approved by CMF/Comau.

Comau asserts that the cost overruns were “self-inflicted” and that the

changes were not legitimate.

      Bayview alleges that it completed its performance on the project on

August 7, 2020, and that it is owed over $10 million. CMF likewise

contends that Comau owes it approximately $4 million for base contract

work and extras. The parties attempted to resolve the payment dispute

through facilitation. After that failed, Bayview filed a complaint in state court

against CMF and Comau on September 1, 2020. Bayview’s claims include

breach of contract against CMF and unjust enrichment against Comau.

Comau contends that it requested a copy of the complaint and agreed to

accept service, but Bayview refused. Bayview states that it did not serve




                                       -2-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.643 Filed 03/17/21 Page 3 of 12




the complaint because it intended to file a lien and amend its complaint if

further settlement negotiations were not fruitful.

      Bayview filed a lien against the Fiat-Chrysler property on October 8,

2020, under the Michigan Construction Lien Act, M.C.L. 570.1101, et seq. It

served the lien on Comau, CMF, and the property owner, FCA US, LLC.

Comau then filed this action against Bayview and CMF on October 27,

2020, seeking discharge of the lien and a declaratory judgment. Comau

also asserts an indemnity claim against CMF. On November 3, 2020,

Bayview amended its state court complaint to add a lien foreclosure count

and FCA as a defendant. In December 2020, Comau obtained a bond and

discharged the lien. Subsequently, Bayview amended its state complaint to

dismiss the lien foreclosure count against FCA and add a claim against the

bond surety, Federal Insurance Company. FCA was dismissed as a

defendant in the state case on February 4, 2021.

      In the state court case, CMF filed a cross claim against Comau,

alleging breach of contract, cardinal charge, fraud in the inducement, fraud,

and negligent misrepresentation. ECF No. 25-2. CMF also filed a

counterclaim against Bayview, alleging breach of contract. Id. Both

Bayview and CMF assert that the court should decline to exercise




                                      -3-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.644 Filed 03/17/21 Page 4 of 12




jurisdiction over this matter pursuant to the Colorado River doctrine,

allowing the dispute to proceed solely in state court.

                             LAW AND ANALYSIS

       Although federal courts have a “virtually unflagging obligation” to

exercise the jurisdiction granted to them, they may abstain from exercising

jurisdiction in limited circumstances, informed by “considerations of judicial

economy and federal-state comity.” Romine v. Compuserve Corp., 160

F.3d 337, 339 (6th Cir. 1998) (citing Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800, 817-18 (1976)). The principles

underlying the Colorado River doctrine “rest on considerations of ‘[w]ise

judicial administration, giving regard to conservation of judicial resources

and comprehensive disposition of litigation.’” Colorado River, 424 U.S. at

817.

       In contrast to the “virtually unflagging obligation” the court has to hear

claims for legal relief, the court has broad discretion to stay claims brought

under the Declaratory Judgment Act when parallel state proceedings are

pending. See Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995); Brillhart

v. Excess Ins. Co. of America, 316 U.S. 491 (1942). In cases such as this,

involving “mixed” claims of legal and declaratory relief, the circuits are split

regarding the proper standard to employ. See Rarick v. Federated Serv.

                                       -4-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.645 Filed 03/17/21 Page 5 of 12




Ins. Co., 852 F.3d 223 (3d Cir. 2017) (citing cases). Some courts apply

Colorado River to mixed claims, while others determine that if the legal

claims are dependent on the declaratory claims, “the court may decline

jurisdiction over the entire action.” Id. at 228. The Sixth Circuit has not

addressed this issue. Because the court finds that abstention is appropriate

under the more stringent Colorado River standard, it need not reach the

question of whether a more discretionary standard should apply.

      In determining whether Colorado River abstention is appropriate, the

court first examines whether the state and federal proceedings are parallel.

Romine, 160 F.3d at 339. The parties and causes of action need not be

identical, but rather “substantially similar.” Id.; see also Healthcare Co. Ltd.

v. Upward Mobility, Inc., 784 Fed. Appx. 390, 394 (6th Cir. 2019).

      In the state case, Bayview is suing Comau, CMF, and Federal

Insurance Company. CMF has asserted a cross claim against Comau and

a counterclaim against Bayview. Both Bayview and CMF’s claims center

around their claims for payment for their work on the Fiat-Chrysler plant

project. See ECF No. 14-3, 14-5. Bayview asserts a breach of contract

claim against CMF, an unjust enrichment claim against Comau, and

negligent misrepresentation, fraud, and fraud in the inducement claims

against both CMF and Comau. Bayview’s amended complaint also includes

                                       -5-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.646 Filed 03/17/21 Page 6 of 12




a bond claim against Federal Insurance Company. CMF alleges breach of

contract, cardinal charge, fraud in the inducement, fraud, and negligent

misrepresentation claims against Comau, and a breach of contract claim

against Bayview.

      Comau’s complaint in this case is underpinned by the same factual

circumstances as the state case. Comau alleges that Bayview’s extra

charges for its work on the project are not valid. Count I asserts a claim for

fraudulent lien, alleging that Bayview’s lien is invalid because it includes

excess charges and should be discharged. Count II seeks a declaration

that the lien is invalid or that the amount of the lien should be reduced, and

that Bayview is not otherwise entitled to payment. Comau also seeks a

declaration that CMF is required to indemnify it. Counts III, IV, and V allege

breach of contract and indemnity claims against CMF.

      The claims in both cases “are predicated on the same allegations as

to the same material facts” and involve substantially the same parties. See

Romine, 160 F.3d at 340. As Defendants point out, Comau’s claims in this

suit are defenses to CMF and Bayview’s claims in the state action. Both

actions require interpretation of the agreements between the parties and

rest on the ultimate question of whether CMF and Bayview are entitled to

payment for their work on the project. Resolution of Bayview’s breach of

                                      -6-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.647 Filed 03/17/21 Page 7 of 12




contract and unjust enrichment claims in the state case will be dispositive

of Comau’s fraudulent lien claim here. The court finds that the cases are

parallel.

      The court next balances several factors set forth in Colorado River

and Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16,

(1983). These factors are as follows:

            (1) whether the state court has assumed jurisdiction over
            any res or property; (2) whether the federal forum is less
            convenient to the parties; (3) avoidance of piecemeal
            litigation . . . (4) the order in which jurisdiction was
            obtained. . . . (5) whether the source of governing law is
            state or federal; (6) the adequacy of the state court action
            to protect the federal plaintiff’s rights; (7) the relative
            progress of the state and federal proceedings; and (8) the
            presence or absence of concurrent jurisdiction.

Romine, 160 F.3d at 340-41 (citations omitted). The court is not to apply

the factors as a “mechanical checklist,” but carefully balances them, with

the balance “heavily weighted in favor of the exercise of jurisdiction.”

Moses H. Cone, 460 U.S. at 16.

      The first factor weighs in favor of abstention. Bayview added a lien

foreclosure claim to its state court complaint, giving that forum jurisdiction

over the property. See Dane Const., Inc. v. Royal's Wine & Deli, Inc., 192

Mich. App. 287, 292 (1991) (“An action to enforce a construction lien

through foreclosure is an in rem proceeding against property that has been

                                         -7-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.648 Filed 03/17/21 Page 8 of 12




improved through the lienholder’s services.”). Although Comau argues that

its complaint raised the fraudulent lien claim first, it cites no authority for the

proposition that this court has jurisdiction over the property, which is not

owned by Comau. The Michigan Construction Lien Act requires that an

“action to enforce a construction lien through foreclosure shall be brought in

the circuit court for the county where the real property described in the

claim is located.” M.C.L. § 570.1118. Thus, the appropriate forum for

adjudicating the validity of the lien is the state circuit court. This factor

weighs in favor of abstention, although not particularly heavily, given that

Comau discharged the lien by providing a surety bond. See M.C.L.

§ 570.1116. Bayview replaced its lien claim its state court complaint with a

claim against the bond, which is a contractual rather than equitable claim.

See generally E.R. Zeiler Excavating, Inc. v. Valenti Trobec Chandler Inc.,

270 Mich. App. 639, 648 (2006) (a surety bond “releases the real property

from potential liability”). Nonetheless, the state court acquired jurisdiction

over the property, which militates in favor of abstention.

      The second factor – the convenience of the federal forum – does not

weigh in favor of abstention. This court and the Wayne County Circuit Court

are in the same geographic location and neither is more convenient for the

parties. See Romine, 160 F.3d at 341.

                                        -8-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.649 Filed 03/17/21 Page 9 of 12




      The third factor concerns the avoidance of piecemeal litigation, a

“paramount” interest in Colorado River. See id. “Piecemeal litigation occurs

when different courts adjudicate the identical issue, thereby duplicating

judicial effort and potentially rendering conflicting results.” Id.; Upward

Mobility, 784 Fed. Appx. at 396. Here, the danger of piecemeal litigation is

high, as both cases involve the core issue of CMF and Bayview’s right to

payment for their work on the Fiat-Chrysler project. The continuation of

both parallel cases could result in differing interpretations of the same

agreements, resolution of the same disputed facts, and inconsistent results.

The simultaneous pursuit of both cases does not serve judicial economy or

the wise administration of litigation. Moreover, the state action is more

comprehensive, and would completely resolve the dispute between multiple

parties, whereas this action comprises only a piece of the parties’ dispute.

As an additional consideration, “[t]he legitimacy of the court system in the

eyes of the public and fairness to the individual litigants also are

endangered by duplicative suits that are the product of gamesmanship or

that result in conflicting adjudications.” Romine, 160 F.3d at 341 (citation

omitted). This factor weighs heavily in favor of abstention.

      The fourth factor weighs only slightly in favor of abstention. Although

the state court action was filed two months before this one, it does not

                                       -9-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.650 Filed 03/17/21 Page 10 of 12




appear to have progressed significantly further than this case. See Moses

H. Cone, 460 U.S. at 21.

      The fifth factor weighs in favor of abstention. The parties have

asserted claims governed by state law, rather than federal law. See Moses

H. Cone, 460 U.S. at 26 (“Although in some rare circumstances the

presence of state-law issues may weigh in favor of that surrender, the

presence of federal-law issues must always be a major consideration

weighing against surrender.”). Although the presence of state law claims

does not generally weigh in favor of abstention, in this case the appropriate

forum for enforcing the lien is the state circuit court. See M.C.L.

§ 570.1118. Further, there are no pending federal claims that would weigh

against abstention.

      The remaining factors, which consider concurrent jurisdiction and the

ability of a state court to protect a federal plaintiff’s rights, tend to come into

play when a federal plaintiff asserts claims under federal law. See

Travelers Indem. Co. v. Madonna, 914 F.2d 1364, 1370 (9th Cir. 1990)

(“This factor involves the state court’s adequacy to protect federal rights,

not the federal court’s adequacy to protect state rights.”); Romine, 160 F.3d

at 342. As that is not the case here, these factors are not helpful to the

analysis.

                                       -10-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.651 Filed 03/17/21 Page 11 of 12




      Taken together, the court finds the relevant factors weigh heavily in

favor of abstention and counterbalance the court’s obligation to exercise

jurisdiction over Comau’s claims. The crux of the dispute between the

parties is whether, and how much, CMF and Bayview should be paid for

their work on the project under their contracts with each other and Comau.

Resolution of the contract claims, which were first filed in state court and

are governed by state law, will dictate whether Bayview is entitled to

enforce its lien (or bond claim). Comau’s claims here are essentially

defenses to CMF and Bayview’s state court claims. This is the type of case

in which judicial economy, federal-state comity, and the wise administration

of litigation clearly justify abstention.

      The court will stay this action, pending a final determination in the

state case. See Wilton, 515 U.S. at 288 n.2 (“[A] stay will often be the

preferable course, because it assures that the federal action can proceed

without risk of a time bar if the state case, for any reason, fails to resolve

the matter in controversy.”); Multi Holsters, LLC v. Tac Pro Inc., No. 17-

10438, 2017 WL 4098857, at *7 (E.D. Mich. Sept. 15, 2017) (Steeh, J.).

                                  CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that Defendants’ motions to

dismiss or stay (ECF Nos. 14, 25) are GRANTED and that this action is

                                        -11-
Case 2:20-cv-12865-GCS-CI ECF No. 30, PageID.652 Filed 03/17/21 Page 12 of 12




STAYED and ADMINISTRATIVELY CLOSED pending the final resolution

of the state court action.

Dated: March 17, 2021
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      March 17, 2021, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           -12-
